DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of cream as specific formulation and HPV as specific virus infection. Claims 1-5, 8, 11-15, 17, 19, 21-26, 29, 32, 35, 38 and 51-52 read on the elected species and are under examination; claim 18 reciting patch does not read on the elected species cream and is withdrawn from consideration.

Claims 1-5, 8, 11-15, 17-19, 21-26, 29, 32, 35, 38 and 51-52 are pending; claims 1-5, 8, 11-15, 17, 19, 21-26, 29, 32, 35, 38 and 51-52 are under examination.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-15, 19, 21-26, 29, 32, 35, 38 and 51are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US20030091666) in view of Singh et al. (US20080058413) and May et al. (“Arnica Flower CO2-Extract – Approved Efficacy in Topical Treatment”, Cosmetic Business, 02-25-2014, page 1-13). 
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Murad teaches methods and pharmaceutical compositions for treating dermatological disorders. The methods include administering a therapeutically effective
amount of an extract of Marinda citrifalia. The compositions include an extract of Marinda citrifalia; and at least one of moisturizing agents in an amount sufficient to
facilitate hydration of the skin or hydrogen peroxide in an amount sufficient to cleanse at least a portion of the skin (abstract). The pharmaceutical composition can be adapted
for oral or topical administration. Pharmaceutical compositions adapted for topical administration can further comprise an exfoliant such as salicylic acid (page 2, [0015]). The invention is further directed to methods for managing one or more dermatological conditions such as warts (page 2, [0017, 0020]). The composition further comprises anti-inflammatory agent such as Arnica Montana (a healing herb) and vitamin K can also be used as the anti-inflammatory. Arnica Montana facilitates skin healing and acts as an antiseptic and local anti-inflammatory, and, when used, is typically present in an amount from about 0.1 to 2 weight percent, preferably about 0.2 to 1 weight Percent (page 5, [0047-0049]). Further, it is noted that the clinician or treating physician will know how and when to interrupt, adjust, or terminate therapy in conjunction with individual patient's response. Suitable dosage forms for topical administration include, but are not limited to, dispersions, lotions; creams; gels; pastes; powders; aerosol sprays; syrups or ointments on sponges or cotton applicators; and solutions or suspensions in an aqueous liquid, non-aqueous liquid, oil-in-water emulsion, or water-in-oil liquid emulsion. Because of its ease of administration, a cream, lotion, or ointment represents the most advantageous topical dosage unit form, in which case liquid pharmaceutical carriers maybe employed in the composition (page 8, [0074, 0076]). Without wishing to be bound by theory it is believed that cleansing the skin with hydrogen peroxide improves penetration of the extract of Marinda citrifalia into the skin. Hydrogen peroxide is typically used in topical compositions. It is believed that the exfoliant also helps the extract of Marinda citrifalia penetrate the skin. Exfoliants are typically used in compositions adapted for topical administration (page 3, [0023, 0029]).
Singh et al. teaches compound of formula I as antibacterial and anti viral for the treatment of skin disease (abstract). The composition further includes arnica montana extract (page 7, [0100]). The method includes treatment of warts induced by human papillomaviruses (HPV) (page 13, [claims 23-28).
	May et al. teaches Supercritical CO2-extraction is the state-of-the-art technology for the production of standardized Arnica-extracts with high concentration of bioactive sesquiterpene lactones (SQLs). This provides the base for the development of valuable dermatological products with good efficacy, whilst simultaneously minimising the allergenic potential. A further advantage is that the lipophilic CO2-extract does not contain polar components e.g. flavonoids which are suspected of allergenic effects (abstract). The main ingredients of Arnica montana flowers are SQLs of the pseudoguaianolide type 0.3-0.9%, SQLs consist mainly of esters of helenalin and 11α,13-dihydrohelenalin with short-chain fatty acids such as acetic, isobutyric, isovaleric, methacrylic and tiglic acid (page 3). The standardised Arnica flower CO2-extract includes 4% of Sum of Helenalin and Dihydrohelenalin Esters (page 4). The anti-inflammatory activity of Arnica extracts applied topically has been proven in a range of in vitro studies on isolated enzymes and cellular systems. The concentration of SQLs is responsible for the pharmacological activity. Both helenalin and dihydrohelenalin and their esters already act in very low concentrations (page 6). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Murad is that Murad  do not expressly teach the concentration of Helenalin. This deficiency in Murad is cured by the teachings of May et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murad, as suggested by May et al.,  and produce the instant invention.
Murad teaches a method of treating warts by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana, as evidenced by Singh et al. teaching warts induced by induced by human papillomaviruses (HPV), May et al. teaching Arnica Montana comprising Helenalin (0.3-4%) as active ingredients for anti-inflammatory properties. Therefore, Murad teaches a method of treating warts induced by HPV by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana extract comprising Helenalin (0.3-4%), and the concentration of Helenalin in the cream composition would be 0.1% x0.3% to 2% x4%= 0.0003% to 0.08%. Particularly, it is obvious for one of ordinary skill in the art to use Arnica Montana extract comprising 4% of Helenalin because this Supercritical CO2-extraction has less potential allergenic effects.
Regarding claim 3 and 21, Murad  teaches extract of Marinda citrifalia and salicylic acid.
Regarding claim 8, Murad  teaches cleansing the skin with hydrogen peroxide improves penetration of the composition into the skin and exfoliant also helps the composition penetrate the skin.
Regarding claims 11-12, it is common knowledge to administering the composition comprising Helenalin as directed by a packaging or a physician and continues until virus is inhibited or the lesion is resolved.
Regarding claims 13-14, prior arts teach the cream composition comprising Helenalin at 0.0003% to 0.08% that still meets the limitation of purified or pharmaceutical ingredient grade Helenalin, since claims 13-14 recite “comprising” that allows additional ingredients, after “purified” Helenalin mixed with other ingredients forming a cream composition, there is no separated “purified” Helenalin existing in the composition. In arguendo that Arnica Montana extract comprising Helenalin does not meet the limitation of claims 13-14, they are still obvious in the next 103 rejections.
Regarding claim 15, Murad  teaches sponges or cotton applicators for topical application, and it is obvious to use sponges or cotton applicators for cream application.
Regarding claims 21-25 and 51, Murad teaches treating warts without limiting any special type of warts, thus, it is obvious to treat all those types of warts cited in claims.
Regarding claims 26, 29 and 32, 35 and 38, it is within skill of one artisan in the art to adjust dose and frequency of administering to have desired results such as reduce in depth, volume or diameter by 50% after 3 or 6 weeks.
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 13-14, 17 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Murad (US20030091666) in view of Singh et al. (US20080058413) and May et al. (“Arnica Flower CO2-Extract – Approved Efficacy in Topical Treatment”, Cosmetic Business, 02-25-2014, page 1-13), as applied for the above 103 rejections for claims 1-5, 8, 11-15, 19, 21-26, 29, 32, 35 and 38, further in view of Ermann et al. (US20180170888) and Nordsiek et al. (US20110207766).
In arguendo that claims 13-14 are not obvious in the above 103 rejection, they are still obvious in the following discussion.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Murad, Singh et al. and May et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
	Ermann et al. teaches bicyclic tetrahydrothiazepine of formula (I) and pharmaceutical compositions comprising such compounds as well as their use as medicaments, especially in methods for the treatment or prevention of a neoplastic and/or infectious disease and in vitro methods (abstract). The composition can be applied topically (page 12, [0274]); The virus can be treated includes Human Papillomavirus (page 15, [0306]). Additional ingredients such as helenalin can be included (page 18, [0337]).
	Nordsiek et al. teaches Pharmaceutical formulations and methods for the topical or transdermal delivery of 1isobutyl-1H-imidazo[4,5-c]-quinolin-4-amine or 1-(2-methylpropyl)-1H-imidazo[4,5 c]quinolin-4-amine, i.e., imiquimod, to treat genital/perianal warts (abstract). Nordsiek et al. teaches Apply a thin layer of Zyclara Cream only to the affected area or areas to be treated, do not cover the treated area with an airtight bandage. Cotton gauze dressings can be used. Cotton underwear can be worn after applying Zyclara Cream to the genital or perianal area. Leave the cream on the affected area or areas for the time prescribed by your healthcare provider ([1305-1322]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Murad is that Murad do not expressly teach purified helenalin and covering treated skin area. This deficiency in Murad is cured by the teachings of Ermann et al. and Nordsiek et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murad, as suggested by Ermann et al. and Nordsiek et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to use purified helenalin for treating warts because purified helenalin is also suitable ingredient for treating warts. MPEP 2144.07. Under guidance from Ermann et al. teaching helenalin (supposed to be pure in the absence of evidence to the contrary) in the topical composition treating HPV (warts), and helenalin is active ingredient as anti-inflammatory in Arnica Montana and may be less potential allergenic effects due to absence of other ingredients in Arnica Montana as suggested by May et al. Therefore, it is obvious for one of ordinary skill in the art to use purified helenalin for treating warts and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to cover treated skin area with gauze because this is common and suitable procedure after applying creaming composition for treating warts as suggested by Nordsiek et al. Therefore, it is obvious for one of ordinary skill in the art to cover treated skin area with gauze and produce instant claimed invention with reasonable expectation of success.
Regarding claim 13, pure helenalin is supposed to be pharmaceutical grade.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicants argue that First, and foremost, for whatever it discloses, Murad is completely and utterly silent on Helenalin. The same is true of Singh et al. Both of these references discuss treating of warts, and mention Amica montana in particular, but mostly as an adjunct therapy (to quote the Action regarding Murad, "The composition  further comprises anti-inflammatory agent such as Arnica Montana .... ' Regarding Singh et al., the action states that "The composition further includes arnica montana extract .... "). Thus, these teachings do not even establish that Amica montana
itself has any anti-wart activity as recited in the present claims - rather, the active anti-wart agents in these references have nothing to do with arnica. May et al. is a reference that deals with extraction technologies that can be applied to Amica extracts with, according to the Action, the goal of "development of valuable dermatological
products with good efficacy, whilst simultaneously minimizing the allergenic potential." Such extracts are said to include Helenalin and to have proven anti-inflammatory activity when applied topically; however, again, anti-inflammatory activity does not mean that there is any anti-viral activity associated with arnica. As such, any combination of May with Murad/Singh still only suggests use of Helenalin as an adjunct anti-inflammatory with the active agents reported in those references. This does not impact the patentability of claim I as presented above. Put another way, this rejection a classic example of an impermissible hindsight reconstruction of the claimed subject matter. "It is difficult but necessary that the decisionmaker forget what he or she has been taught ... about the claimed invention and cast the mind back to the time the invention was made ( often as here many years), to occupy the mind of one skilled in the art .... " W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 1553, 220 USPQ 303, 313
(Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Here, there simply is no meaningful
connection between Helenalin, at best described by the cited art as merely an anti-inflammatory. agent, with any anti-viral activity, much less an activity that is capable of nearly eliminating a wart that was resistant to numerous standard wart therapies (see Example 1 and FIGS. 1-4). Again, obviousness requires a reasonable degree of predictability and there is nothing of record pointing out that Helenalin in particular has such an activity. Thus, case for obviousness goes wanting for a failure to suggest each element of the claimed subject as well as the absence of reasonable predictability. For these very simple reasons, the requirements of a prima facie case of obviousness have not been established, and applicant therefore submits that the rejection is improper. Reconsideration and withdrawal of the rejection is therefore respectfully requested. 
In response to this argument: this is mot persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Murad is relied on for teaching a method of treating warts by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana, Singh et al. is relied on for teaching warts induced by induced by human papillomaviruses (HPV), May et al. is relied on for teaching Arnica Montana comprising Helenalin (0.3-4%) as active ingredients for anti-inflammatory properties. Therefore, Murad teaches a method of treating warts induced by HPV by administering topically with a cream composition comprising about 0.1 to 2% of Arnica Montana extract comprising Helenalin (0.3-4%), and the concentration of Helenalin in the cream composition would be 0.1% x0.3% to 2% x4%= 0.0003% to 0.08%. Particularly, it is obvious for one of ordinary skill in the art to use Arnica Montana extract comprising 4% of Helenalin because this Supercritical CO2-extraction has less potential allergenic effects. Regardless whether Arnica Montana (comprising Helenalin ) is main active ingredient or adjunct active ingredient, as long as prior art teaches the composition comprising Arnica Montana (comprising Helenalin( for the treatment of HPV, prior arts teach applicant’s claimed invention since applicant’s claim 1 recites “comprising” that allows additional ingredient (including active ingredients). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613